Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to correct an antecedent basis issue. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Perez on 11/2/2021.

The application has been amended as follows: 
1. An electroplating chamber, comprising: 
a plating material source; 
an electrolyte inlet, disposed on a first side of the plating material source; 
an electrolyte outlet, disposed on an opposed, second side of the plating material source; 
a plating position, disposed between the electrolyte inlet and the electrolyte outlet, and downstream of the plating material source, configured and arranged to hold a metal foam to be electroplated such that, in use, electrolyte passing from the electrolyte inlet to the electrolyte 
wherein, a plurality of passages are disposed upstream of the metal foam, and positioned and sized to, in use, compensate for drag produced by walls of the chamber, slowing fluid flow at [[the]] a periphery of the metal foam.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Dordi, U.S. Patent No. 6,521,102 B1 comes closest to teaching the relevant portion of the claim. Dordi teaches a perforated anode 202 with a plurality of perforations 206 which distribute the flow of solution substantially uniformly. Dordi col. 6 ll. 5-51, fig. 2.
However, the Examiner has accepted the Applicant’s argument that Dordi’s “[u]niform perforations spaced evenly across the perforated anode will not account for edge effects, i.e., ‘drag produced by walls of the chamber,’ as recited. … Dordi’s uniform and regularly spaced perforations will not and cannot result in uniform flow through the foam, due to these edge effects” Remarks in App. No. 15/639,232 of 6/29/2020, p. 8 (emphasis removed). The Applicant’s specification further states that “the channels through the lead anode can be altered near the periphery to produce the same electrolyte velocity through the foam cathode at the edges as near the center, thereby evening out the electroplating thickness.” App. Spec. [0053].
In light of Applicant’s argument, the Examiner has interpreted the relevant limitation as requiring the perforations be different in order to take into account the edge effects in order to produce the claimed “velocity of electrolyte through the metal foam is controlled to be the same at a periphery of the metal foam as at a centeral portion of the foam.” For this reason, this interpretation gets around Dordi’s uniform perforations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HO-SUNG CHUNG/Examiner, Art Unit 1794